DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A preliminary amendment was filed on 03/05/2019.

Information Disclosure Statement
	An information disclosure statements were filed on 04/23/2020, 07/06/2020, 11/17/2020, 04/19/2021,  06/09/2021 and 06/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 , 8, 10, and 12 recite the limitation “ the 3,4,3-Li-1,2-HOPO chelating agent in an amount from 100”  in claims 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.

The claims depend ultimately depend on claim 1, which sets out a lower range of a 1,2-HOPO chelating agent of from 300 mg. There is insufficient antecedent basis for this lower limit of 100mg. Clarification is requested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by over WO 2006/028523 A2 (University of California).
	University of California teaches a pharmaceutical composition comprising a hydroxypyridone compound (page 3, lines 11-17, zinc binding groups; Fig 1; Page 4, line 29 to page 5, line 3) in an amount of from about 300 to 1500 mg (page 22, line 20 to page 23, line 7). The composition further comprises sodium oleate (page 21, lines 3-11) as a pharmaceutically acceptable lubricant (page 20, line 6). The claim is anticipated by University of California.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/028523 A2 (University of California), in view of US 2012/0214843 A1 (Durbin-Heavey et al).
	University of California teaches a pharmaceutical composition comprising a hydroxypyridone compound (page 3, lines 11-17, zinc binding groups; Fig 1; Page 4, line 29 to page 5, line 3) in an amount of from about 300 to 1500 mg (page 22, line 20 to page 23, line 7). The composition further comprises sodium oleate (page 21, lines 3-11) as a pharmaceutically acceptable lubricant (page 20, line 6). University of California is silent as to including the specific 1,2-HOPO as 3,4,3-Li-1,2-HOPO.
	In a related patent, Durban-Heavey et al disclose the use of a particular  1,2-HOPO chelating agent in the form of 3,4,3-Li-1,2-HOPO ([0036], Figure 1, [0042]). Durban-Heavey is silent as to amount included in the composition. However, it would have been well within the skill of the ordinary practitioner to not only optimize, but to also look to the University of California for the does amount of between 300 to 1500 mg for a 1,2-HOPO composition of the same purpose. 
	With regard to the amount of sodium oleate in claims 4-5, University of California does not suggest a dosage for this lubricant. However, those of ordinary skill would have found it well within their skill to optimize the amount used given the reference’s teaching of a composition comprising a hydroxypyridone compound, and the teaching of the specific teaching of 1,2-HOPO in the form of 3,4,3-Li-1,2-HOPO as taught by Durban –Heavey. 
	Regarding the amount of 3,4,3-Li-1,2-HOPO in claims 6 -12, those of ordinary skill would look to University of California for the broad dosage for 1,2-HOPO in general. 
                With regard to claims 13-19, University of California teaches that the formulation can be in the form of granules, tablet or capsule according to University of California at [0043}.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to claim the instant 1,2-HOPO and sodium oleate composition given the teachings of University of California in view of Durban-Heavey et al.


Conclusion
	No claims are allowed.

					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





caz